275 F.3d 75 (D.C. Cir. 2001)
Teledesic LLC, Petitionerv.Federal Communications Commission and United States of America, RespondentsFixed Wireless Communications Coalition and  WinStar Communications, Inc., Intervenors
No. 00-1466
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued November 5, 2001Decided December 28, 2001

[Copyrighted Material Omitted][Copyrighted Material Omitted]
Petition for Review of an Order of the Federal Communications Commission
Mark A. Grannis argued the cause for petitioner.  With  him on the briefs were Scott Blake Harris and Timothy J.  Simeone.
C. Grey Pash, Jr., Counsel, Federal Communications  Commission, argued the cause for respondents.  With him on  the brief were Daniel M. Armstrong, Associate General Counsel, John M. Nannes, Acting Assistant Attorney General, United States Department of Justice, Robert B. Nicholson,  and Adam D. Hirsh, Attorneys.  John E. Ingle, Deputy  Associate General Counsel, Federal Communications Commission, Thomas E. Chandler, and James M. Carr, Counsel,  and Christopher J. Sprigman, Attorney, United States Department of Justice, entered appearances.
Joseph M. Sandri, Jr., Barry J. Ohlson, Leonard R. Raish,  and Liliana E. Ward were on the brief for intervenors.
Before:  Edwards and Randolph, Circuit Judges, and  Williams, Senior Circuit Judge.
Opinion for the Court filed by Circuit Judge Edwards.
Edwards, Circuit Judge:


1
Teledesic LLC ("Teledesic") petitions for review of the Federal Communications Commission's  ("FCC" or "Commission") Report and Order governing the  reallocation of a band of radio spectrum previously shared by  satellite and traditional terrestrial spectrum users.  See In re  Redesignation of the 17.7-19.7 GHz Frequency Band, Report  and Order, 15 F.C.C.R. 13,430 (2000) ("Report and Order"). The Report and Order set forth rules allocating one part of  the band to satellite users and another part to terrestrial  users.  Teledesic, a company that plans to build a global  telecommunications network using satellite technology, objects to the new rules requiring satellite operators to pay the  relocation costs incurred by terrestrial operators during the  initial reallocation period.


2
Just before oral argument in this case, the FCC revised the  new rules so as to accede to the demands of Teledesic with  respect to two issues.  Teledesic's challenges on these two  issues are therefore moot.  With respect to the remaining  issues, we find no merit in Teledesic's challenges.  The new  rules are founded on the FCC's goals of protecting existing  terrestrial spectrum users while facilitating the growth of  new, comprehensive satellite networks.  The agency's goals  and the regulatory means used to implement them are both  permissible and reasonable.


3
Accordingly, we hereby dismiss the moot challenges and  otherwise deny Teledesic's petition for review.

I. Background

4
Among its many responsibilities, the FCC is charged with  regulating and overseeing radio spectrum.  See 47 U.S.C.   151 (Supp. V 1999) (creating the FCC for the purpose of  regulating commerce in communication by wire and radio),  303 (1994 & Supp. V 1999) (authorizing the Commission, inter  alia, to assign station frequencies, issue regulations to avoid  interference between stations, study new uses for radio, and  encourage broader and more effective use of radio in the  public interest).  This responsibility has become more challenging in recent years due to the growth of new telecommunications technologies.  This case concerns the FCC's efforts  to reallocate one portion of the spectrum to accommodate an  ascendant and promising technology:  satellite telecommunications networks.


5
Prior to the Commission's Report and Order, the band of  spectrum from 17.7 to 19.7 (known as the "18 GHz band") was  allocated to two broad groups of telecommunications users. Terrestrial fixed services (also known as "FS") operate by  connecting one fixed location with one or more other fixed  locations.  See 47 C.F.R.  2.1(c) (2000).  They serve many  functions, including remote monitoring of gas and petroleum  pipelines, public safety communications, railroad communications, public utilities, and high speed Internet access.  See Br.  for Respondents at 3;  Br. for Intervenors at 1-2.  The FCC  estimates that approximately 179,000 terrestrial FS links  operate in the 18 GHz band, and this number will grow as  services move up from more congested lower bands.  Report  and Order, 15 F.C.C.R. at 13,436 p 11.


6
FS users share the 18 GHz band on a co-primary basis with  fixed satellite services (or FSS), which connect fixed locations  by satellite.  See 47 C.F.R.  2.1(c).  These services utilize  many earth stations that communicate with one or more  space stations.  Satellite technology has the potential to  provide global Internet access, two-way digital communications, video conferencing, telemedicine, and residential voice  and data communications services.  In re Redesignation of  the 17.7-19.7 GHz Frequency Band, Notice of Proposed Rulemaking, 13 F.C.C.R. 19,923, 19,929 p 9 (1998) ("NPRM").  The FCC expects these services to expand dramatically in the  next decade.  Id. Currently, the FCC reports that no nongovernmental satellite earth stations operate in the 18 GHz  band, but Teledesic has been granted a license, and a number  of other companies have also applied for licenses.  Br. for  Respondent at 3 n.1.  Teledesic plans to deploy a large  number of earth stations to support a global Internet telecommunications network.  See Br. for Petitioner, Corporate  Disclosure Statement at 1.


7
Establishing so many satellite stations would be difficult  under the co-primary system, because the FS stations currently occupying the band can cause harmful interference to  the new satellite systems if the two are located too close  together on the spectrum.  See In re Redesignation of the  17.7-19.7 GHz Frequency Band, Comments of Teledesic LLC,  IB Docket No. 98-172 (Nov. 19, 1998), at 3-4 ("Teledesic  Comments"), reprinted in Joint Appendix ("J.A.") 150-51. Under the co-primary system, all users must coordinate with  one another to prevent such interference.  See 47 C.F.R.    25.203 (setting forth coordination procedures for selection  of sites and frequencies), 101.103(d) (setting forth frequency  coordination procedures).  By 1998, satellite companies had  advised the Commission about the "ubiquitous" nature of the  networks they planned to construct.  NPRM, 13 F.C.C.R. at  19,933 p 18.  They urged the Commission to adopt "blanket  licensing" for satellite systems, in which a large number of  stations would be authorized at once without the licensee  having to specify each station's individual location.  Id.  The  companies also advised the FCC that it would be difficult to  construct ubiquitous satellite networks if the satellites had to  share band space on a co-primary basis with terrestrial users. Id.


8
The Commission responded with a Notice of Proposed  Rulemaking proposing changes designed to make more efficient use of the 18 GHz band in light of the impending  widespread deployment of satellite earth stations.  Id. at  19,925 p 1.  The Commission found that satellite operators  planned to deploy "potentially millions of small antenna earth  stations," and expressed concern about "the feasibility of sharing between terrestrial fixed service and ubiquitously  deployed FSS earth stations."  Id. It agreed with the satellite  companies that blanket licensing would probably be necessary  to keep up with the large numbers of satellite earth stations  in the works.  Id. at 19,933 p 19.  In light of these concerns,  the Commission proposed segmenting the band into subsections dedicated to satellite and terrestrial stations respectively.  Id.


9
Under the proposed plan, FS services would lose their coprimary status in portions of the band, but the Commission  proposed to grandfather FS services already operating in  those sections.  Id. at 19,941-42 p 40.  One reason for this  proposal was that, while there were not yet any commercial  satellite systems operating in the band, there were thousands  of existing FS operators there, and the FCC wished to  protect the investment in those services.  Id.  Another reason was the Commission's tentative conclusion that satellite  operators would be able to design their networks to avoid  reception of harmful interference from existing FS users.  Id.


10
The FCC further concluded that some existing terrestrial  facilities would probably have to be relocated from one frequency to another, and it solicited comments about the best  way to accomplish this relocation.  Id. at 19,942 p 41.  The  Commission noted that it had addressed the same question in  earlier proceedings, and it asked commenters to discuss  whether the principles adopted in the earlier proceedings  should apply here.  Id. at 19,942-43 p 41 & nn.65-66 (citing  the "Emerging Technologies" proceedings:  In re Redevelopment of Spectrum to Encourage Innovation in the Use of  New Telecommunications Technologies, First Report and  Order and Third Notice of Proposed Rule Making, 7  F.C.C.R. 6886 (1992);  Second Report and Order, 8 F.C.C.R.  6495 (1993);  Third Report and Order and Memorandum  Opinion and Order, 8 F.C.C.R. 6589 (1993);  Memorandum  Opinion and Order, 9 F.C.C.R. 1943 (1994);  Second Memorandum Opinion and Order, 9 F.C.C.R. 7797 (1994), as well  as the "Mobile Satellite Service at 2 GHz" allocation proceeding:  In re Amendment of Section 2.106 of the Commission's  Rules to Allocate Spectrum at 2 GHz for Use by the MobileSatellite Service, First Report and Order and Further Notice  of Proposed Rule Making, 12 F.C.C.R. 7388, 7396-7404, 741421 (1997)).


11
The Commission received comments from interested parties, including Teledesic and FS users.  The latter group  included the Fixed Wireless Communications Coalition and  Winstar Communications, Inc., the intervenors before this  court, which represent the interests of FS users. In general,  Teledesic "strongly support[ed]" the proposal to segment the  18 GHz band, but expressed concern about the delay that  would be caused by grandfathering existing FS users.  Teledesic Comments at ii, reprinted in J.A. 146.  Teledesic asked  the FCC to adopt "blanket licensing" of satellite earth stations.  Id. at 8-11, reprinted in J.A. 155-58.  It urged the  FCC not to require satellite users to pay to relocate FS  stations to "comparable facilities," as had been required in the  Emerging Technologies rules, and requested that the FCC  adopt principles of "cost mitigation."  Id. at 15-21, reprinted  in J.A. 162-68.


12
The FCC issued its Report and Order on June 22, 2000. The Report and Order reflect the FCC's conclusion that  separating terrestrial users from satellite stations will serve  the public interest.  Report and Order, 15 F.C.C.R. at 13,43132 p 2.  The Report and Order articulate a policy of protecting existing FS operations "to the maximum extent possible,"  while providing for the growth of both satellite and terrestrial  services.  Id.  To facilitate this policy, the Report and Order  designate, broadly, one subset of the band in which FS users  will be primary, and another, larger subset for satellite users. See id. at 13,432 p 4, 13,443-56 pp 28-54.  The Report and  Order also authorize blanket licensing for certain satellite  earth stations.  Id. at 13,470-75 pp 85-95.


13
Rather than permanently grandfathering existing FS users,  the Report and Order allow FS stations in the portion of the  band that will be reallocated for satellite use to retain coprimary status for 10 years.  Satellite operators wishing to  evict terrestrial users must first negotiate with them.  This  negotiation period begins with the adoption of the Report and Order and lasts for two years in most cases, and for three  years for terrestrial public safety services.  47 C.F.R.   101.85(c).  A terrestrial user contacted by a satellite user  may not refuse to negotiate and all parties are required to  negotiate in good faith.  Id.  101.89(b).  In deciding whether  the parties have negotiated in good faith, the FCC will  consider factors including whether the satellite has made a  bona fide offer of relocation and whether, if the terrestrial  user demanded a premium, the premium was proportionate to  the cost of providing comparable facilities.  Id.  "Comparable  facilities" are defined by the regulations in terms of "throughput" or capacity, reliability, and operating costs.  Id.   101.89(d).  For example, if digital facilities are replaced  with digital facilities, the satellite service must provide the  terrestrial user with equivalent data loading bits per second. Id.  101.89(d)(1).  Satellite users must also compensate FS  licensees for any "increased recurring costs associated with  the replacement facilities" for five years after relocation.  Id.   101.89(d)(3).


14
If no agreement is reached during the negotiation period,  then 47 C.F.R.  101.91 allows the satellite service to displace  the FS user involuntarily.  If involuntary displacement occurs  during the 10-year transition period, however, the satellite  user must pay all costs of moving the terrestrial user to  replacement facilities, complete all activities necessary for  implementing the relocation, build the new system, and test  the new system.  47 C.F.R.  101.91(a).  The replacement  facilities must be at least equivalent, in terms of throughput,  reliability, and operating costs, as the facilities from which the  FS user is evicted.  Id.  101.91(b).  At the end of the 10year transition period, satellite operators will be able to evict  terrestrial incumbents without having to pay their relocation  costs.  47 C.F.R.  101.95(a).  The initial, unrevised Report  and Order exempted a small subset of the band (19.26-19.3  GHz) from the sunset provisions.  Report and Order, 15 F.C.C.R. at 13,464 p 69;  47 C.F.R.  101.95.  The initial,  unrevised Report and Order also provided that low-power  stations could continue to operate on a primary basis.  Report  and Order, 15 F.C.C.R. at 13,457 p 56.


15
Teledesic petitioned for review, challenging the relocation  rules and the Commission's failure to adopt its alternative  proposals.  Teledesic also challenged the exception for lowpower stations and the exemption of stations in the 19.26-19.3  GHz band from the sunset provisions.  The FCC moved to  hold the case in abeyance, because some parties to the  proceeding before the Commission had petitioned for reconsideration of the Report and Order.  Teledesic was not  among the parties seeking reconsideration.  A panel of this  court denied the FCC's motion to hold these proceedings in  abeyance, see Teledesic LLC v. FCC, No. 00-1466 (D.C. Cir.  Jan. 31, 2001) (Order), and oral argument was scheduled for  November 5, 2001.


16
Less than a week before oral argument, the Commission  issued a Reconsideration Order.  See In re Redesignation of  the 17.7-19.7 GHz Frequency Band, First Order on Reconsideration, IB Docket No. 98-172 (Nov. 1, 2001) ("Reconsideration Order").  In the Reconsideration Order, the FCC addressed, sua sponte, some of the concerns Teledesic had  raised in its petition and briefs to this court.  Specifically, the  Commission decided that low-power stations should be subject to the same relocation regime as all other FS stations. Id. at 16-20 pp 32-41.  The Commission also decided not to  exempt stations in the 19.26-19.3 subset from the sunset  provisions.  Id. at 12-14 pp 23-25.  The Commission stated  that it had authority to address sua sponte the issues that  Teledesic had chosen to raise before this court, regardless of  whether any petitions pending before the Commission had  raised those issues.  Id. at 11 p 20 & n.66 (citing Cent. Fla.  Enters., Inc. v. FCC, 598 F.2d 37, 48 n.51 (D.C. Cir. 1978)).

II. Discussion

17
A. The Order under Review is Final.


18
Before turning to the merits of Teledesic's challenges, we  consider whether the Report and Order are final and reviewable by this court.  This court has jurisdiction to review final  orders of the FCC made reviewable under 47 U.S.C.  402(a). 28 U.S.C.  2342(1) (1994).  Section 402(a) governs proceedings to set aside or annul FCC orders except those specifically listed as being appealable under  402(b), relating to  particular applications.  Teledesic's petition falls under   402(a), and is therefore reviewable.


19
Teledesic was within its rights to seek review in this court  without first petitioning for reconsideration by the FCC.  See  47 U.S.C.  405(a) (1994) (providing that the filing of a  petition for reconsideration shall not be a condition precedent  to judicial review of an FCC order unless the party seeking  review was not a party to the initial proceedings or relies on  questions of law or fact on which the Commission has not had  an opportunity to pass).  Teledesic was a party to the initial  proceeding before the Commission, and the Commission addressed Teledesic's arguments regarding the relocation rules. Therefore, Teledesic had standing to seek judicial review of  the Report and Order.


20
The fact that parties other than Teledesic petitioned the  FCC for reconsideration of the Report and Order does not  deprive the court of jurisdiction over Teledesic's petition.  See  Wrather-Alvarez Broad., Inc. v. FCC, 248 F.2d 646, 649 (D.C.  Cir. 1957) (noting that because parties to FCC proceedings  "have their choice whether to seek relief from Commission  action from the Commission itself or from the court ... it  may happen ... that one party will choose one tribunal and  another party the other").  In such cases, we often hold a  petition for review in abeyance pending the FCC's further  proceedings, see id., but this practice is not an iron-clad rule,  see, e.g., MCI Telecomms. Corp. v. FCC, 143 F.3d 606, 608  (D.C. Cir. 1998) (determining that prudential considerations  militated in favor of resolving the petitions for review even  though parties other than the petitioners had filed petitions  for reconsideration before the FCC).  It is likewise true that  it does not matter whether petitions are filed to challenge  portions of the Reconsideration Order.  Any such challenges  do not bear on our resolution of Teledesic's challenges to the  disputed Report and Order, because the Reconsideration  Order is not subject to review in this case.  What is important  here is that the Report and Order were final and appealable  as to Teledesic.


21
The court decided not to hold in abeyance Teledesic's  petition for review of the Report and Order, even though  other parties had petitioned the Commission for reconsideration.  And our jurisdiction over Teledesic's petition was not  lost when the Commission elected to issue its Reconsideration Order mere days before oral argument.  The FCC  claims that, under Central Florida Enterprises, Inc. v. FCC,  598 F.2d 37, 48 n.51 (D.C. Cir. 1978), the agency had authority to address sua sponte in its Reconsideration Order several  of the issues that were pending before this court.  In other  words, the FCC contends that it had the discretion to reconsider certain of the issues raised by Teledesic and then issue  a Reconsideration Order even though Teledesic had not filed  a petition for reconsideration and had opted instead to seek  judicial review.  We need not decide this question.


22
Notwithstanding the Reconsideration Order, the Commission's Report and Order of June 22, 2000, are the only  matters under review in this proceeding.  Thus, in addressing  Teledesic's claims, we rely only on the agency's positions set  forth in the Report and Order, not on the Commission's  subsequent elaborations in the Reconsideration Order.  We  note, however, that, apart from the FCC's decision to accede  to Teledesic's demands on two issues, the Reconsideration  Order merely expands upon the rationales for the relocation  rules contained in the original Report and Order.


23
Although this petition for review involves only the June 22,  2000 Report and Order, we cannot ignore the fact that two of  Teledesic's challenges have evaporated in light of the Commission's change of policy as expressed in its Reconsideration  Order.  See Reconsideration Order at 12-14 pp 23-25 (making  terrestrial stations in the 19.26-19.3 GHz subset of the band  subject to the sunset date), 16-20 pp 32-41 (making low-power  terrestrial stations in the 18 GHz band subject to the relocation rules).  At oral argument, the Commission gave official  notice to the court via the Reconsideration Order that the  rules regarding (1) the 19.26-19.3 GHz subset of the band and  (2) low-power terrestrial stations were no longer in effect. Counsel for Teledesic assured the court that the Reconsideration Order had fully addressed Teledesic's concerns on these matters.  Neither side sought to pursue the issues.  It is  therefore clear that the issues concerning low-power stations  and the 19.26-19.3 GHz subset are moot.  Accordingly, we  turn to Teledesic's remaining challenges.


24
B. The FCC's Relocation Rules are Reasonable.


25
1. Standard of Review We must uphold the FCC's actions unless they are arbitrary, capricious, an abuse of discretion, or otherwise unlawful.  5 U.S.C.  706(2)(A) (1994).  Pursuant to this standard,  we look to determine whether the Commission has "articulate[d] a satisfactory explanation for its action including a  'rational connection between the facts found and the choice  made.' "  Motor Vehicle Mfrs. Ass'n v. State Farm Mut.  Auto. Ins. Co., 463 U.S. 29, 43 (1983) (quoting Burlington  Truck Lines, Inc. v. United States, 371 U.S. 156, 168 (1962)). The court must ensure that the agency has given reasoned  consideration to all of the relevant facts and issues.  Greater  Boston Television Corp. v. FCC, 444 F.2d 841, 851 (D.C. Cir.  1970).


26
While agreeing on these basic principles, the parties nonetheless dispute the degree of deference that is warranted. The Commission argues that review must be especially limited because the Report and Order concern matters within its  area of expertise that involve predictions "at the frontiers of  science."  Br. for Respondents at 15 (quoting Balt. Gas &  Elec. Co. v. Natural Res. Def. Council, Inc., 462 U.S. 87, 103  (1983)).  It further argues that the spectrum reallocation  rules at issue are just the sort of technical rules within its  area of expertise that traditionally have merited a heightened  degree of deference.  Id. at 16 (citing Aeronautical Radio,  Inc. v. FCC, 928 F.2d 428, 443-45 (D.C. Cir. 1991) (upholding  an FCC decision on allocation because it was a predictive  judgment of the type historically left to agency discretion); Nat'l Ass'n of Broadcasters v. FCC, 740 F.2d 1190, 1209-14  (D.C. Cir. 1984) (upholding an FCC decision on FS relocation  given that the Commission acted against an evolving technological and factual background)).  Teledesic counters that it  objects not to the Commission's scientific predictions, but to its system of compensating displaced terrestrial operators. Teledesic argues that the FCC's economic compensation  scheme is not entitled to the same deference as an order  dealing with purely technical matters.


27
In our view, the parties' dispute involves a fundamental  disagreement over the policy goals underlying spectrum reallocation.  The problem presented by the 18 GHz band is not  merely one of economics.  The Commission correctly conceives of its role in prophetic and managerial terms:  it must  predict the effect and growth rate of technological newcomers  on the spectrum, while striking a balance between protecting  valuable existing uses and making room for these sweeping  new technologies.  Report and Order, 15 F.C.C.R. at 13,43133 pp 1-2, 4-5.  In striking this balance, the Commission has  relied on its judgments about the importance of old, terrestrial services, as well as the potential value to society of new,  emerging satellite systems.  Its decisions about how best to  strike this balance thus involve both technology and economics.  The Commission is therefore entitled to the deference  traditionally accorded decisions regarding spectrum management.  See Telocator Network of Am. v. FCC, 691 F.2d 525,  538 (D.C. Cir. 1982) (finding that when it is fostering innovative methods of exploiting the spectrum, the Commission  "functions as a policymaker and, inevitably, a seer roles in  which it will be accorded the greatest deference by a reviewing court").


28
2. The Challenges to the FCC's Relocation Rules


29
Teledesic argues that the rules governing the relocation of  terrestrial services are arbitrary and capricious because they  force satellite operators to confer windfalls on terrestrial  services by paying for and building "comparable facilities." It claims that, because many terrestrial operators currently  use aging equipment, satellite operators will end up subsidizing the terrestrial operators' upgrades to new equipment. Teledesic characterizes this result as one of systematic overcompensation.  Br. for Petitioner at 27.  In its comments to  the Commission, Teledesic urged the agency to require that  satellite operators compensate displaced FS users only for the unamortized "book value" of their old equipment.  It now  accuses the Commission of rejecting this proposal without  articulating a satisfactory reason for doing so.


30
Teledesic's contentions fail because the Commission adequately explained both the rationale underlying its chosen  approach, as well as its reasons for rejecting Teledesic's  proposed alternative.  First, as noted above, one of the  Commission's goals was to protect existing terrestrial services.  Report and Order, 15 F.C.C.R. at 13,431-32 p 2.  If the  Commission only required FSS users to pay terrestrial users  for the book value of their equipment, FS users that were  unable to afford replacement equipment might be put out of  business when displaced.  Second, in addressing Teledesic's  proposal, the Commission reaffirmed its policy of placing the  cost of involuntary relocation to comparable facilities on new  entrants.  Id. at 13,468 p 78.  According to the FCC, the  justification for this policy is that existing users must be able  to obtain replacement equipment at no cost in order to  continue to provide service with a minimum of disruption. Id.;  In re Amendment of Section 2.106 of the Commission's  Rules to Allocate Spectrum at 2 GHz for Use by the MobileSatellite Service, Second Report and Order and Second Memorandum Opinion and Order, 15 F.C.C.R. 12,315, 12,352  p 109 (2000) ("2 GHz MSS Relocation Order") (reiterating in  a more recent decision that the Commission "consider[s] it  essential that the process not disrupt the communications  services provided by the existing ... operations") (citing the  Emerging Technologies proceeding, In re Redevelopment of  Spectrum to Encourage Innovation in the Use of New Telecommunications Technologies, Third Report and Order and  Memorandum Opinion and Order, 8 F.C.C.R. 6589, 6594 p 13  (1993)).


31
These policy goals are reasonable and do not, on their face,  result in windfalls for incumbents.  The Commission's objective is simple:  ensure that incumbent terrestrial users will be  able to continue operating even if they are forced by satellite  users to relocate.  Teledesic expresses concern that the "comparable facilities" standard will result in incumbents replacing  their aging facilities with unduly expensive, state-of-the-art  equipment at the expense of satellite companies.  "Comparable facilities," however, does not mean that terrestrial users  will be able to insist on top-of-the-line replacement facilities. Rather, satellite operators will have to ensure that the replacement facilities are equivalent to the existing FS facilities  with respect to throughput, reliability, and operating costs, as  explained in the regulations.  See 47 C.F.R.    101.89(d),  101.91(b).  If the satellite operator can meet the standard by  retuning or repairing old equipment, it need not outfit the FS  user with new equipment.  Even if new facilities are necessary to meet the standard, this does not necessarily mean  that FS users will be able to demand the newest and most  expensive equipment if less new equipment will meet the  standard.  The stated goal of the standard is not to provide  free upgrades to terrestrial users, but rather to "ensure a  seamless handoff" and a smooth transition to the new band  segmentation regime.  Id. at  101.91(c).


32
The Commission's current approach to the relocation of  incumbents is not new.  It was adopted first in the Emerging  Technologies rules and, after the instant order was issued, in  another relocation proceeding.  See 2 GHz MSS Relocation  Order, 15 F.C.C.R. at 12,351-52 pp 108-10.  Indeed, this court  has approved aspects of a similar relocation scheme in the  Emerging Technologies context.  See Ass'n of Pub.-Safety  Communications Officials-Int'l, Inc. v. FCC, 76 F.3d 395,  397, 400 (D.C. Cir. 1996) (upholding the elimination of an  exemption for public safety incumbents from a relocation  regime in which emerging technology licensees would pay all  costs associated with relocating incumbents to comparable  facilities).  Moreover, the Commission has adopted similar  relocation schemes in other contexts.  See Small Bus. in  Telecomms. v. FCC, 251 F.3d 1015, 1017, 1026 (D.C. Cir.  2001) (denying in part and dismissing in part petition for  review of relocation regime in which displaced incumbents  would be given comparable facilities to ensure a seamless  transition).


33
Because the Commission's policy in this instance is consistent with its overall approach to new technologies, it argues  that it was not required to give as extensive a justification as it would have had it unveiled the policy for the first time here. We agree.  See Hall v. McLaughlin, 864 F.2d 868, 872 (D.C.  Cir. 1989) (holding that where an agency is following established policy, the need for a comprehensive statement of its  rationale is less pressing).  Like the Emerging Technologies  proceedings, this Report and Order involve new technologies  displacing existing users and being forced to pay those existing users to relocate to comparable facilities.  In Emerging  Technologies, the FCC acknowledged that incumbents that  are forced to relocate involuntarily will not incur any costs as  a result of the forced relocation, and may even benefit in  some instances if their aging equipment is replaced with  state-of-the-art technology.  Third Report and Order and  Memorandum Opinion and Order, 8 F.C.C.R. 6589, 6595 p 16  (1993).  The Commission viewed such a result as the legitimate byproduct of a process whereby important terrestrial  services are uprooted against their will to accommodate newer technologies.  The Commission's consistent policy has been  to prevent new spectrum users from leaving displaced incumbents with a sum of money too small to allow them to resume  their operations at a new location.  See 2 GHz MSS Relocation Order, 15 F.C.C.R. at 12,352 p 109 (expressing the Commission's view, dating from the Emerging Technologies proceeding, that existing operations should not be disrupted  during the transition to emerging technologies).


34
Teledesic objects to the FCC's reliance on Emerging Technologies, arguing that, because the Commission readily acknowledged some differences between this case and Emerging Technologies, the Commission must start from scratch in  this case.  There is only one notable difference between  Emerging Technologies and this case:  Emerging Technologies involved an entirely new service displacing incumbent  licensees, while, in this case, satellite and terrestrial users  already coexisted in the 18 GHz band on a co-primary basis. Report and Order, 15 F.C.C.R. at 13,468 pp 79-80.  This is a  difference without significance, however.  Teledesic and other  companies plan to launch comprehensive new satellite systems involving millions of earth stations that will be licensed  on a blanket basis.  To accommodate these new systems, existing terrestrial users must be displaced like the incumbents in Emerging Technologies. The compensatory and preservationist justifications for the "comparable facilities" requirement therefore apply equally in this case, and it was  legitimate for the Commission to explain its choices in part by  reference to the earlier proceeding.


35
Teledesic's contention that the Commission impermissibly  failed to consider its "cost mitigation" proposals is similarly  misplaced.  Teledesic accuses the FCC of failing to consider  how to encourage reasonable cooperation by terrestrial incumbents in the relocation process.  Br. for Petitioner at 34. One of Teledesic's proposals is that no compensation should  be paid for equipment replaced after the Commission issued  its NPRM, and the other is that FS licensees who renew  their grandfathered licenses should receive less compensation  than other FS licensees.  Teledesic Comments at 20-21, reprinted at J.A. 167-68.  Teledesic's claim is not supported by  the record, which reflects that the Commission was extremely  concerned with providing incentives to incumbents to relocate.  The Commission encouraged them to do so by issuing  rules that initially reward relocation and then sunset after 10  years.  Terrestrial operators who have not relocated by that  point will be penalized, while those that negotiate a deal  expeditiously with a satellite company will receive the benefit  of the "comparable facilities" standard.  By contrast, Teledesic's proposals are aimed less at smoothing the way for  reallocation than at minimizing its own costs, and they do not  advance the FCC's goals of preserving terrestrial systems  while ushering in new satellite networks.  Because Teledesic's proposals are patently inconsistent with the Commission's well-explained goals, the Commission was not required  to analyze each of those suggestions in detail.

3. Safeguards

36
Teledesic raises a legitimate concern over the possibility  that terrestrial operators may hold out during negotiations in  an attempt to extract payments from satellite users over and  above the costs of relocating.  The Commission anticipated this concern, however, and structured the new rules to protect against unreasonable bargaining by terrestrial operators.


37
Teledesic objects in particular to the provision in 47 C.F.R.   101.89, which requires satellite users to negotiate with FS  users for two (and sometimes three) years, during which time  FS operators may seek "premium[s]."  Teledesic's concern is  that, by authorizing terrestrial operators to demand premiums, the rules give them a green light to demand unreasonable sums of money from the satellite companies, who have no  choice but to accede or wait until the end of the two-year  period.  In response, the Commission points out that Teledesic's view of the rule is badly distorted, for it ignores the  limitations that the rule places on the bargaining behavior of  incumbents.  The Commission is right.


38
The cited rule explicitly requires both parties to negotiate  in good faith during the negotiation period.  "Good faith" is  measured, in part, by looking at whether the FS service has  demanded a premium that is disproportionate to the cost of  providing comparable facilities.  47 C.F.R.  101.89(b)(2). Thus, rather than authorizing incumbents to demand inequitable windfalls, the rules explicitly forbid them from doing so. Moreover, an incumbent whose bargaining demands are challenged must justify its numbers against a regulatory standard.  In other words, the demands must be reasonably  related to the actual cost of relocating to an equivalent facility  as defined in the regulations.  This requirement prevents  terrestrial users from attempting to gouge satellite companies that are required to negotiate with them.


39
A second safeguard exists in the form of time limits on  negotiations.  If a terrestrial operator holds out during the  two to three year negotiation period, the satellite user may  initiate involuntary relocation procedures pursuant to 47  C.F.R.  101.91.  An incumbent's incentive during the negotiation period, therefore, is to negotiate as advantageous a deal  as possible before facing forced relocation.  Once the negotiation period is over, incumbents still have an incentive to  relocate before the sunset provisions kick in.  After 10 years,  incumbents will be forced to relocate without receiving any relocation payments.  Because of these temporal limits on  incumbents' expectations of relocation payments, the value of  their addresses on the spectrum goes down over time.  A  satellite company will presumably be less willing to pay to  relocate an incumbent the longer the latter holds out as the  sunset date approaches.  These safeguards provide adequate  protection against unreasonable negotiation tactics.

III. Conclusion

40
For the reasons cited above, we hereby dismiss the moot  challenges and otherwise deny Teledesic's petition for review  as meritless.


41
So ordered.